Perlin, C. J. Claimant, Jack Muse, Inc., seeks recovery in the amount of $1,493.95, as the balance remaining due on a contract with the State of Illinois, acting by and through its Department of Public Works and Buildings, Division of Architecture and Engineering, for mechanical work at the Litchfield Armory, Litchfield, Illinois. The net amount of claimant’s contract, dated June 30,1961, was $4,289.00. Jack Muse, President of claimant corporation, testified that claimant had completed all work under the contract, and had been paid $2,795.65, leaving a balance of $1,493.35. The Departmental Report of the Military and Naval Department, to which the funds had been appropriated, stated that claimant had completed the provisions of the contract, and inspection and approval had been made on April 26, 1963, “which now justifies final payment in the amount of $1,493.35.” The Report, signed by Donald R. Grimmer, Assistant Adjutant General, also stated that the reason for nonpayment was that the contract was not completed by September 30, 1961, when the funds were lapsed and returned to the General Revenue Account. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and (4) adequate funds were available at the time the contracts were entered into, this Court will enter an award for the amount due. National Korectaire Co. vs. State of Illinois, 22 C.C.R. 302, 305. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $1,493.35.